Argued: January 4, 2018


                          IN THE COURT OF APPEALS OF MARYLAND

                                      Misc. No. 22

                                 September Term, 2017

                          _________________________________________



                          IN RE THE APPLICATION OF

                          DAVID LOUIS SILVERMAN, SR. FOR

                          ADMISSION TO THE BAR OF MARYLAND


                          _________________________________________


                                      Barbera, C.J.
                                      Greene
                                      Adkins
                                      McDonald
                                      Watts
                                      Hotten,



                                                      JJ.

                          _________________________________________

                                         ORDER
                          _________________________________________


                                Filed: January 5, 2018
IN RE THE APPLICATION OF                              *       In the

DAVID LOUIS SILVERMAN, SR. FOR                        *       Court of Appeals of Maryland

ADMISSION TO THE BAR OF MARYLAND                      *       Misc. No. 22, September Term, 2017




                                                 ORDER


               The Court having considered the recommendations of the Character Committee for

the Third Appellate Circuit of Maryland and the State Board of Law Examiners, and the oral

argument of the applicant presented at a show cause hearing held before this Court on January 4,

2018, it is this 5th day of January, 2018,

               ORDERED, by the Court of Appeals of Maryland, a majority of the Court

concurring, that the favorable recommendations of the Character Committee for the Third

Appellate Circuit, and of the State Board of Law Examiners be, and are hereby accepted, and it is

further

               ORDERED, that the applicant, upon taking the oath prescribed by the statute, be

admitted to the practice of law in this State.



                                                                /s/ Mary Ellen Barbera
                                                                      Chief Judge


Judge Getty did not participate in the consideration of this matter.